Exhibit 10.62
SECOND LOAN MODIFICATION AGREEMENT
     This Second Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into as of Feb 6, 2009, by and among (a) SILICON VALLEY
BANK, a California corporation, with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 (“Bank”) and (b) FINISAR
CORPORATION, a Delaware corporation, with its chief executive office located at
1399 Moffett Park Drive, Sunnyvale, California 94089 (“Finisar”) and OPTIUM
CORPORATION, a Delaware corporation, with its principal place of business at 500
Horizon Drive, Suite 505, Chalfont, Pennsylvania 18914 (“Optium”) (hereinafter,
Finisar and Optium are jointly and severally, individually and collectively,
referred to as “Borrower”).
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 14, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 14, 2008, among Borrower and Bank, as affected by a certain Joinder
Agreement dated as of October 30, 2008, and as amended by a certain First Loan
Modification Agreement dated as of October 30, 2008 (as amended and affected,
the “Loan Agreement”). Capitalized terms used but not otherwise defined herein
shall have the same meaning as in the Loan Agreement.
2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.
3. DESCRIPTION OF CHANGE IN TERMS.
     A. Modifications to Loan Agreement.

  1   The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.2(a) thereof:

“(ii) as soon as available, but no later than ninety (90) days after the last
day of Borrower’s fiscal year (or, by April 30, 2008 with respect to Borrower’s
fiscal year ended April 30, 2007), audited consolidated financial statements
prepared under GAAP on form 10-K, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank in its reasonable discretion;”

      and inserting in lieu thereof the following:

“(ii) as soon as available, but no later than the earlier to occur of (A) five
(5) days after filing its Form 10-K with the Securities and Exchange Commission,
and (B) ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP on Form 10-K, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Bank in its
reasonable discretion;”

  2   The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached hereto as Schedule 1.

B. Waivers. Bank hereby waives Borrower’s existing default under the Loan
Agreement by virtue of Borrower’s failure to comply with the financial covenant
set forth in Section 6.7(a) of the Loan Agreement (relative to the requirement
that Borrower maintain a certain Adjusted Quick Ratio) as of the months ended

 



--------------------------------------------------------------------------------



 



November 30, 2008 and December 31, 2008. Bank’s waiver of Borrower’s compliance
with such covenant shall apply only to the foregoing specific periods.
4. FEES. Borrower shall pay to Bank a modification fee equal to Seven Thousand
Five Hundred Dollars ($7,500.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
Loan Modification Agreement.
5. RATIFICATION OF PERFECTION CERTIFICATES.
     (a) Finisar hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in a certain Perfection Certificate dated as of
March 14, 2008 between Finisar and Bank, and acknowledges, confirms and agrees
that the disclosures and information Finisar provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
     (b) Optium hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in a certain Perfection Certificate dated as of
October 30, 2008 between Optium and Bank, and acknowledges, confirms and agrees
that the disclosures and information Optium provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect. Bank’
s agreement to modifications to the existing Obligations pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     This Loan Modification Agreement is executed as a sealed instrument under
the laws of the State of California as of the date First written above.

                      BORROWER:       BANK:    
 
                    FINISAR CORPORATION       SILICON VALLEY BANK    
 
                   
BY:
  /s/ S. K. Workman       BY:   /s/ Nick Tsiagkas    
 
                   
Name:
  S. K. Workman       Name:   Nick Tsiagkas    
Title:
  CFO       Title:   Relationship Manager    
 
                    OPTIUM CORPORATION                
 
                   
BY:
  /s/ S. K. Workman                
Name:
 
 
S. K. Workman                
Title:
  CFO                

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
EXHIBIT B
COMPLIANCE CERTIFICATE

      TO:      SILICON VALLEY BANK   Date:                     

FROM: FINISAR CORPORATION and OPTIUM CORPORATION
          The undersigned authorized officer of FINISAR CORPORATION and OPTIUM
CORPORATION (“Borrower”) certifies that under the terms and conditions of the
Loan and Security Agreement between Borrower and Bank (as amended, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
__________ with all required covenants except as noted below, (2) there are no
Events of Default, (3) all representations and warranties in the Agreement are
true and correct in all material respects on this date except as noted below;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
Monthly Financial Statements and Compliance Certificate
  Monthly within 30 days   Yes   No
 
           
Annual financial statements (CPA Audited) on 10-K
  Annually, upon the earlier of 5 days after filing Form 
10-K with SEC or 90 days after FYE   Yes   No
 
           
10-Q
  Quarterly, within 5 days after filing with SEC or 45 days after quarter   Yes
  No
 
           
8-K
  Within 5 days after SEC filing   Yes   No
 
           
Board approved projections
  As requested by Bank   Yes   No

                                  Financial Covenant   Required   Actual  
Complies
Adjusted Quick Ratio (tested monthly)
                               
As of October 31, 2008
    1.10:1.00       __:1.00     Yes   No
As of July 31, 2009
    1.25:1.00       __:1.00     Yes   No
 
                               
Rolling Two-Quarter EBITDA (tested quarterly)
                               
As of October 31, 2008
    $20,000,000     $       Yes   No
As of July 31, 2009
  $25,000,000     $                    

 



--------------------------------------------------------------------------------



 



          The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
 
 
 

                      FINISAR CORPORATION       BANK USE ONLY    
 
                   
By:
          Received by:        
 
                   
Name:
              AUTHORIZED SIGNER    
 
   
 
                   
Title:
          Date:        
 
                   
 
          Verified:        
 
                   
 
              AUTHORIZED SIGNER     OPTIUM CORPORATION       Date:        
 
                   
 
          Compliance Status:   Yes     No                    
 
                   
By:
                   
 
                   
Name:
                   
 
                   
Title:
                   
 
                   

 



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Dated:                     
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

1.   Adjusted Quick Ratio (Section 6.7(a))

     
Required:
  ___: 1.00*  
Actual:
  ___: 1.00

              A.   Aggregate value of the unrestricted cash and Cash Equivalents
of Borrower   $    
 
           
 
            B.   Aggregate value of the net billed trade accounts receivable of
Borrower   $    
 
           
 
            C.   Investments of Borrower   $    
 
           
 
            D.   Quick Assets (the sum of lines A through C)   $    
 
           
 
            E.   Aggregate value of liabilities of Borrower (including all
Indebtedness to Bank) that mature within one (1) year and current portion of
Subordinated Debt permitted by Bank to be paid by Borrower   $    
 
           
 
            F.   Current Liabilities (line E))   $    
 
           
 
            G.   Deferred Revenue   $    
 
           
 
            H.   Current portion of convertible subordinated notes to be paid by
Borrower   $    
 
           
 
            I.   Line F minus line G and minus line H   $    
 
           
 
            J.   Adjusted Quick Ratio (line D divided by line I)        
 
           

Is line J equal to or greater than ___: 1:00*?
See Section 6.7(a)

                           No, not in compliance                        Yes, in
compliance     

II. EBITDA (Section 6.7(b))

     
Required:
  $                    * (for prior two quarters)  
Actual:
  $                    

Is EBITDA for prior two quarters at least $                    *?
 

*   See Section 6.7(b)

 



--------------------------------------------------------------------------------



 



                           No, not in compliance                       Yes, in
compliance     

 